     Case 2:20-cv-00211-GMN-NJK Document 12 Filed 07/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICARDO QUINTANILLA,                            Case No. 2:20-cv-00211-GMN-NJK
12                      Petitioner,                   ORDER
13           v.
14    WARDEN BRIAN WILLIAMS,
15                      Respondent.
16

17          Petitioner having filed an unopposed motion for an extension of time (first request) (ECF

18   No. 11), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (first request) (ECF No. 11) is GRANTED. Petitioner will have up to and including

21   September 21, 2020, to file an amended petition for a writ of habeas corpus.

22          DATED: July 23, 2020
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26
27

28
                                                      1
